Title: From George Washington to the Committee at Headquarters, 31 May 1780
From: Washington, George
To: Committee at Headquarters



Gentlemen
morris town may 31st 1780

In the expected cooperation it is of great moment that we should proceed with circumspection and on the surest ground—Before we can determine what ought to be undertaken, we should be able to appreciate the means we shall have it in our power to employ—on some precise scale. To begin an enterprise against New York for instance on a general presumption of sufficient resource in the country and proportionable exertions in the respective governments to bring them forth would hardly be justified by success—could never be defended in case of misfortune—to say nothing of the fatal consequences that might ensue. It appears to me necessary to ascertain the number of men and the quantity of supplies which the states are capable of furnishing in a given time, and to obtain assurances from them founded on experience of their continuing supplies in the same proportion.
I esteem the plan adopted by the Committee in their circular letter an extremely good preparatory one—but I think it of indispensable importance in the next place to come to something fixed and determinate. I therefore take the liberty to submit to The Committee the necessity and propriety of calling immediately upon the states for specific aids of men provision forage and the means of transportation.

To enable them to judge of the number of men we shall want the following observations may be of use.
Our arrangements should be made on the principle of the greatest enterprise we can undertake and against the whole force of the enemy united—that is an enterprise against New York with the troops acting to the Southward added to its present Garrison.
The enemy’s force at New York on this supposition cannot be estimated lower than fifteen thousand regular Troops—besides refugees and militia which are said to amount to four or five thousand; but let the whole be estimated at 17.500.
Double this number is the least we can ask to operate against it—that is 35000 effective men besides two small corps one at West Point the other in the Jerseys for covering our communications and attacking Powles Hook if the enemy retain possession of that post—In Europe to besiege troops in fortified places, the proportion of men necessary is computed at six to one in favour of the besiegers. We cannot ask less than two to one against New York, allowing us the command of the water which will be a material advantage.
The corps of French troops will probably not exceed on their arrival five thousand effective men—the residue of 30000 must be furnished by us together with about fifteen hundred for the two detachments abovementioned.
To have this effective force our total at the lowest calculation cannot be less than 40.000—rank and file.
The batalions in this quarter completed by drafts as recommended by the Committee in their circular letter will amount to 22680—the ballance of—17320 must consist of Militia.
These must be furnished by the States from New Hampshire to Maryland inclusive according to the proximity and ability of each—It is proposed that they be assembled at appointed places of rendezvous by the last of June—to serve for three, at least two months after joining the army.
I have had estimates formed which are inclosed for the consideration of The Committee—of the quantity of provisions requisite for the supply of an army of 40,000 men for a month—of forage for the same period—and of horses and waggons for the campaign attached to the army. other estimates are annexed apportioning these to the States from New Hampshire to Virginia inclusive—having regard to the resources of each and their relative position to the probable scene of our operations.
My idea is to call upon those states to furnish their quotas by the last of June and to give explicit information how far it will be in their power to keep up the supplies in the same proportion to the last of November.

This brings the business to a point. The states must either give us what we want in the time required—or manifest their inability to do it—and we can take our measures accord[ing]ly—Particular commonly make a livelier impression than general ideas—If we only urge the states to adopt a plan for bringing forth all its resources—they may proceed on some vague notion of the extent of our wants, and satisfy themselves with arrangements which though ample enough to be plausible may yet fall far short of the object—If we make a demand of definite aids, they will have a fixed point to regulate themselves by and their measures will be equal to it, if they are in a condition to command the means. In my opinion requisitions of this nature will at once serve to guide and stimulate. At any rate their operation will inform us what we have to expect and what we ought to do.
I have one doubt of the expediency of immediately calling for the Militia—which is that it may possibly operate to the prejudice of the proposed draft for the Continental batalions— But there is in all probability so little space between this and the execution of our projects that we seem to have not a moment to lose—I am clear in the expediency of asking specific supplies.
It appears to me essential that there should be a perfect understanding on all hands—that the states should know our wants—what is expected by us—that we should know their abilities—what we may expect from them. I should not fear to discourage by alarming them with the largeness of our demands—if it could be supposed they would not bear the knowlege of our wants, we could not flatter ourselves they would supply them. But their wisdom and patriotism will certainly do everything their resources will permit.
If the Committee should desire a conference on these subjects, I shall do myself the honor to attend them whenever & wherever they please. With perfect respect and esteem I have the honor to be Gentlemen Your most Obedt & humble ser.
